department of the treasury internal_revenue_service washington d c office_of_chief_counsel number info release date uil date cc psi b07 genin-154901-02 dear this letter responds to your letter dated date on behalf of requesting permission for to deduct currently under sec_174 of the internal_revenue_code research and experimental r e expenditures effective for the first taxable_year ending the following information is being provided pursuant to section dollar_figure of revproc_2003_1 2003_1_irb_1 date this information_letter is advisory only and has no binding effect on the internal_revenue_service sec_174 provides that a taxpayer may elect to treat r e expenditures as expenses that are not chargeable to capital_account r e expenditures to which the election applies are allowed as a deduction a taxpayer may elect this method without the consent of the secretary for the taxpayer’s first taxable_year for which r e expenditures are paid_or_incurred also with the consent of the secretary a taxpayer may adopt this method at any time if the taxpayer adopts this method the method must be adhered to in computing taxable_income for the taxable_year in which the election is made and all subsequent tax years unless with approval of the secretary a change to a different method is authorized with respect to all or part of the r e expenditures sec_174 provides that a taxpayer may elect in accordance with the regulations to amortize r e expenditures over a period of not less than months as may be selected by the taxpayer beginning with the month in which the taxpayer first realizes benefits from the expenditures if a taxpayer elects this method the method and the period selected by the taxpayer must be adhered to in computing taxable_income for the taxable_year in which the election is made and all subsequent taxable years unless with the approval of the secretary a change to a different method or to a genin-154901-02 different period is authorized with respect to part or all of the r e expenditures the election under sec_174 will not apply to any expenditure paid_or_incurred during any taxable_year before the taxable_year for which the taxpayer makes the election sec_1_174-1 of the income_tax regulations provides that r e expenditures that are neither treated as current expenses nor deferred and amortized under sec_174 must be charged to capital_account sec_1_174-1 also provides that the expenditures to which sec_174 applies may relate either to a general research program or to a particular project sec_1_174-3 provides rules for the election to expense r e expenditures under sec_174 and for requesting permission to change to or from that method in summary except for an initial election to deduct r e expenditures in the first tax_year they are paid_or_incurred all changes require the permission of the commissioner in addition all changes are effective for the taxable_year of the change and must be adhered to for all subsequent taxable years the regulations also make clear that a taxpayer may with permission adopt any of the authorized methods current deduction deferral or capitalization with respect to any particular project a taxpayer may not however adopt or change a method for any expenditure made prior to the taxable_year for which the adoption or change is requested and may not utilize in the same taxable_year more than one method for any particular project sec_1_174-4 provides rules for making the election to defer and amortize r e expenditures under sec_174 and for requesting permission to change to or from that method in summary except for an initial election to defer and amortize r e expenditures in the first year they are paid_or_incurred all changes require the permission of the commissioner in addition all changes are effective for the year_of_change and must be adhered to for all subsequent taxable years a taxpayer who does not elect to defer and amortize r e expenditures in the first year in which they are paid_or_incurred may only adopt the deferral method with permission a taxpayer may not adopt or change a method for any expenditure made prior to the year for which the adoption or change is requested and may not utilize in the same taxable_year more than one method for any particular project revproc_2002_9 2002_1_cb_327 provides procedures under which a taxpayer may obtain the automatic consent of the commissioner to change certain methods_of_accounting revproc_2002_9 provides procedures for taxpayers to obtain automatic consent to change their treatment of r e expenditures see section of revproc_2002_9 and sec_2a of the appendix to revproc_2002_9 we have enclosed a copy of revproc_2002_9 for your information genin-154901-02 this letter should not be regarded as a private_letter_ruling nor relied upon as such if you have any questions you may contact sincerely joseph h makurath joseph h makurath senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
